Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-10.5 Execution Copy REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this  Agreement ) is made and entered into as of November 26, 2007, among GAMMACAN INTERNATIONAL, INC., a Delaware corporation (the  Company ), and ARP BIOMED, LTD. , a limited liability company incorporated under the laws of the State of Israel, with its business address for purposes hereof at c/o Mr. Yair Aloni, 12A Shbazi Street, Neve Tzedek, Tel Aviv, Israel ( Seller  ). This Agreement is made pursuant to the Share Purchase Agreement, made as of the date hereof (the  Purchase Agreement ), between Seller and the Company. All capitalized terms used, but not otherwise defined, herein shall have the respective definitions assigned thereto in the Share Purchase Agreement The Company and each Purchaser hereby agrees as follows: 1. Definitions . Capitalized terms used, but not otherwise defined herein that are defined in the Purchase Agreement shall have the respective meanings given such terms in the Purchase Agreement. As used in this Agreement, the following terms shall have the following meanings:  Advice  shall have the meaning set forth in Section 6(d).  Effectiveness Period  shall have the meaning set forth in Section 2(a).  Filing Date  means, with respect to the initial Registration Statement required hereunder, the 60th calendar day following the Key Date (as hereinafter defined) and, with respect to any additional Registration Statements which may be required pursuant to Section 3(c), the earliest practical date on which the Company is permitted by SEC Guidance to file such additional Registration Statement related to the Registrable Securities. Notwithstanding the foregoing, in the event that the Company intends to file or amend a Registration Statement on a date within 45 days following any date which is otherwise a Filing Date hereunder and the Holders of the Registrable Securities shall be entitled to include in such Registration Statement the resale of all of their Registrable Securities, then, in lieu of the aforementioned Registration Statement, the Registrable Securities shall be included in such Registration Statement to be so filed or amended. Inclusion of Registrable Securities in any such Registration Statement shall be deemed to satisfy the obligations of the Company hereunder.  Holder  or  Holders  means the holder or holders, as the case may be, from time to time of Registrable Securities.  Indemnified Party  shall have the meaning set forth in Section 5(c).  Indemnifying Party  shall have the meaning set forth in Section 5(c).  Initial Registration Statement  means the initial Registration Statement filed pursuant to this Agreement.  Key Date  shall mean (i) the date 18 months following the date hereof provided that the Ruling (as defined in the Purchase Agreement) is received on or prior to the date six months following the date hereof and is reasonably satisfactory to the Company, or (ii) if the Ruling is not received on or prior to the date six months following the date hereof, but is received thereafter and is reasonably satisfactory to the Company, on the date 12 months following the date of the receipt of the Ruling.  Losses  shall have the meaning set forth in Section 5(a).  Plan of Distribution  shall have the meaning set forth in Section 2(a).  Prospectus  means the prospectus included in a Registration Statement (including, without limitation, a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A promulgated under the Securities Act), as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by a Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus.  Purchase Agreement  shall have the meaning set forth in the Introduction hereto.  Registrable Securities  means all of (i) the Shares, (ii) the Warrant Shares, (iii) any additional shares issuable in connection with any anti-dilution provisions in the Warrant or the Additional Warrants (without giving effect to any limitations on exercise set forth in the Warrant and the Additional Warrants) and (iv) any shares of Common Stock issued or issuable upon any stock split, dividend or other distribution, recapitalization or similar event with respect to the foregoing.  Registration Statement  means the registration statements required to be filed hereunder and any additional registration statements contemplated by Section 3(c), including (in each case) the Prospectus, amendments and supplements to such registration statement or Prospectus, including pre- and post-effective amendments, all exhibits thereto, and all material incorporated by reference or deemed to be incorporated by reference in such registration statement.  Rule 415  means Rule 415 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same purpose and effect as such Rule.  Rule 424  means Rule 424 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same purpose and effect as such Rule.  Selling Shareholder Questionnaire  shall have the meaning set forth in Section 3(a). 2  SEC Guidance  means (i) any publicly-available written or oral guidance, comments, requirements or requests of the Commission staff and (ii) the Securities Act.  Securities Act  means the Securities Act of 1933, as amended. 2. Registration . In the event that, on the Key Date the Holders shall be unable to utilize Rule 144(k) or another exemption from the registration provisions of the Securities Act to resell the Registrable Securities without regard to volume limitation, the Company shall, on or prior to the Filing Date, prepare and file with the Commission a Registration Statement covering the resale of all or such portion as permitted by SEC Guidance (provided that, the Company shall use commercially reasonable efforts to advocate with the Commission for the registration of all of the Registrable Securities) of the Registrable Securities on such Filing Date that are not then registered on an effective Registration Statement for an offering to be made on a continuous basis pursuant to Rule 415. Notwithstanding the foregoing, in the event that the Company should between the Key Date and the Filing Date have pending before the Commission a Registration Statement, the Company may, at its option, include the registration of the resale of such Registrable Securities in such pending Registration Statement in lieu of preparing and filing an additional Registration Statement pursuant to the immediately preceding sentence. The Registration Statement shall be on Form S-3 (except if the Company is not then eligible to register for resale the Registrable Securities on Form S-3, in which case such registration shall be on another appropriate form in accordance herewith) and shall contain (unless otherwise directed by at least an 85% majority in interest of the Holders) substantially the  Plan of Distribution  attached hereto as Annex A . Subject to the terms of this Agreement, the Company shall use its commercially reasonable best efforts to cause a Registration Statement to be declared effective under the Securities Act as promptly as practicable after the filing thereof, and shall use its commercially reasonable best efforts to keep such Registration Statement continuously effective under the Securities Act until the earlier of (A) all Registrable Securities covered by such Registration Statement have been sold, (B) all Registrable Securities may be sold without volume restrictions pursuant to Rule 144(k), as determined by the counsel to the Company pursuant to a written opinion letter to such effect, addressed and acceptable to the Companys transfer agent and the affected Holders, and (C) the first anniversary following the effective date (the  Effective Date ) of such Registration Statement under the Securities Act (the  Effectiveness Period ).
